                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
                Plaintiff,                   )
                                             )
    v.                                       )   Case No. 00-0094-01-CR-W-FJG
                                             )
LESTER MCGRONE,                              )
                                             )
                Defendant.                   )

                                        ORDER

         On August 30, 2018, Defendant was ordered to undergo a competency evaluation.
Defendant was examined by Dr. Heather H. Ross, at the Federal Correctional Institution
in Butner, North Carolina, from October 17 through November 30, 2018. It is the opinion
of Dr. Ross that Defendant is not competent to proceed. During the January 30, 2019
competency hearing held before Magistrate Judge Matt J. Whitworth, the parties
stipulated to Dr. Ross’s Psychiatric Evaluation, and no other evidence was offered on the
issue of defendant’s competency to stand trial. Magistrate Judge Whitworth entered a
Report and Recommendation that the Court find defendant is currently suffering from a
mental disease or defect which would prevent him from understanding the nature and
consequences of the proceedings against him and assisting in his defense.              No
objections were filed to Magistrate Judge Whitworth’s Report and Recommendation.
Therefore, after making an independent review of the record, it is
         ORDERED that the Report and Recommendation (Doc. No. 124) of Magistrate
Judge Matt J. Whitworth is adopted in its entirety, and this Court finds that Defendant is
incompetent to stand trial.   Defendant is committed to the custody of the Attorney
General for hospitalization and treatment pursuant to 18 U.S.C. § 4241(d)



Date: February 12, 2019                          S/ FERNANDO J. GAITAN, JR.
Kansas City, Missouri                            Fernando J. Gaitan, Jr.
                                                 United States District Judge
